 

Execution Version

  



AMENDMENT NO. 1 TO CREDIT AGREEMENT AND GUARANTY

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND GUARANTY, dated as of May 3, 2019
(this “Amendment”), is among ADMA Biologics, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto (the “Lenders”), Perceptive Credit
Holdings II, LP, a Delaware limited partnership, as administrative agent (in
such capacity, together with its successors and assigns, “Administrative
Agent”). Reference is made to the Credit Agreement and Guaranty, dated as of
February 11, 2019 (as amended or otherwise modified, the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, the Lenders party thereto and
the Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings as set forth in the Credit Agreement, as amended by this
Amendment.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend the Credit Agreement in order to, among other things, provide an
additional tranche of senior, secured, delayed-draw term loans in an aggregate
principal amount of $12,500,000; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders party hereto
and the Administrative Agent are willing to agree to such amendments and other
modifications.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.    AMENDMENTS.

 

A.          The second paragraph of the preamble of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

WHEREAS, the Borrower has requested that the Lenders provide a senior secured
term loan facility to the Borrower in an aggregate principal amount of
$85,000,000 (with up to $45,000,000 to be available on the Closing Date, up to
$27,500,000 to be available on the Delayed Draw Date and up to $12,500,000 to be
available on the Tranche 3 Borrowing Date, in each case, subject to the terms
and conditions set forth herein); and

 

B.           Each of the following definitions in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Borrowing” means, as the context may require, (i) the borrowing of the Initial
Loan on the Closing Date, (ii) the borrowing of the Delayed Draw Loan on the
Delayed Draw Date or (iii) the borrowing of the Tranche 3 Loan on the Tranche 3
Borrowing Date.

 

“Borrowing Date” means, as the context may require, (i) with respect to the
Initial Loan, the Closing Date, (ii) with respect to the Delayed Draw Loan, the
Delayed Draw Date or (iii) with respect to the Tranche 3 Loan, the Tranche 3
Borrowing Date.

 



 

 

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in accordance with the terms and conditions of
this Agreement, which commitment is in the amount set forth opposite such
Lender’s name on Schedule 1 under the caption “Commitment”, as such Schedule may
be amended from time to time pursuant to an Assignment and Assumption or
otherwise. The aggregate Commitment amount on the Amendment No. 1 Effective Date
equal $85,000,000.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Warrant, the Tranche 3 Warrant, the Fee Letter, any Guarantee
Assumption Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, and any other subordination agreement, intercreditor
agreement or other present or future document, instrument, agreement,
certificate or other amendment, waiver or modification of a Loan Document
delivered to the Administrative Agent or any Lender in connection with this
Agreement or any of the other Loan Documents, in each case, as amended or
otherwise modified.

 

“Warrant Obligations” means all Obligations of Borrower arising out of, under or
in connection with the Warrant or the Tranche 3 Warrant.

 

C.          The following definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to Credit Agreement and Guaranty, dated
as of May 3, 2019, among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Amendment No. 1 Effective Date” means May 3, 2019.

 

“Tranche 3 Borrowing Date Certificate” has the meaning set forth in Section
6.03(b).

 

“Tranche 3 Borrowing Date” means the Business Day on which the Tranche 3 Loan
hereunder is made, which shall be (x) no sooner than the date on which each of
the conditions precedent set forth in Section 6.03 shall have been satisfied and
(y) no later than March 31, 2020.

 

“Tranche 3 Loan” means the term loan made by the Lenders on the Tranche 3
Borrowing Date in an aggregate principal amount not to exceed $12,500,000.

 

“Tranche 3 Warrant” means that certain Warrant, dated as of May 3, 2019 and
delivered pursuant to Section 3 of Amendment No. 1, as amended, replaced or
otherwise modified pursuant to the terms thereof.

 

D.          Section 2.01 of the Credit Agreement is hereby amended by (1)
re-designating clauses (c) and (d) as clauses (d) and (e), respectively, and (2)
adding a new clause (c) to read as follows:

 



2 

 

 

(c)        On the terms and subject to the conditions of this Agreement, the
Lenders agree to make the Tranche 3 Loan to the Borrower in a single Borrowing
on the Tranche 3 Borrowing Date, in a principal amount equal to such Lender’s
Proportionate Share of $12,500,000; provided that, after the Tranche 3 Borrowing
Date, each Lender’s Commitment with respect to the Tranche 3 Loan shall
automatically terminate.

 

E.           Section 2.02 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

The Borrower shall deliver to the Administrative Agent an irrevocable Borrowing
Notice (x) for the Borrowing of the Initial Loan, at least three (3) (but not
more than five (5)) Business Days prior to the Closing Date and (y) for the
Borrowing of either the Delayed Draw Loan or the Tranche 3 Loan, at least five
(5) Business Days prior to the proposed Borrowing Date therefor (which notice,
if received by the Administrative Agent on a day that is not a Business Day or
after 10:00 A.M. (Eastern time) on a Business Day, shall be deemed to have been
delivered on the next Business Day).

 

F.           Section 6 of the Credit Agreement is hereby amended by adding a new
Section 6.03 to read as follows:

 

6.03        Conditions to the Borrowing of the Tranche 3 Loan. The obligation of
each Lender to make its Tranche 3 Loan on the Tranche 3 Closing Date shall be
subject to the (i) prior making of both the Initial Loan on the Closing Date and
the Delayed Draw Loan on the Delayed Draw Date, (ii) the delivery of a Borrowing
Notice as required pursuant to Section 2.02(a), and (iii) the prior or
concurrent satisfaction of each of the conditions precedent set forth below in
this Section 6.03.

 

(a)        Secretary’s Certificate, Etc. The Administrative Agent shall have
received from each Obligor (x) a copy of a good standing certificate, dated a
date reasonably close to the Tranche 3 Borrowing Date, for each such Person and
(y) a certificate, dated as of the Tranche 3 Borrowing Date, duly executed and
delivered by such Person’s secretary or assistant secretary, managing member,
general partner or equivalent, as to:

 

(i)        resolutions of each such Person’s Board then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the Transactions (or confirming that the resolutions
executed on the Closing Date or the Delayed Draw Date remain in effect);

 

(ii)       the incumbency and signatures of each Responsible Officer authorized
execute and deliver each Loan Document to be executed by such Person (or
confirming that the incumbency and signatures executed on the Closing Date or
the Delayed Draw Date remain in effect); and

 



3 

 

 

(iii)       the full force and validity of each Organic Document of such Person
and copies thereof (or confirming that the Organic Documents certified to as of
the Closing Date or the Delayed Draw Date remain in effect);

 

upon which certificates shall be in form and substance reasonably satisfactory
to the Administrative Agent and upon which the Administrative Agent and the
Lenders may conclusively rely until they shall have received a further
certificate of the secretary, assistant secretary, managing member, general
partner or equivalent of any such Person cancelling or amending the prior
certificate of such Person.

 

(b)        Tranche 3 Borrowing Date Certificate. The following statements shall
be true and correct, and the Administrative Agent shall have received a
certificate, dated as of the Tranche 3 Borrowing Date and in form and substance
reasonably satisfactory to the Administrative Agent (the “Tranche 3 Borrowing
Date Certificate”), duly executed and delivered by a Responsible Officer of the
Borrower, certifying that: (i) both immediately before and after giving effect
to the Borrowing on the Tranche 3 Borrowing Date, (x) the representations and
warranties set forth in each Loan Document that are qualified by materiality,
Material Adverse Effect or the like are, in each case, true and correct, (y) the
representations and warranties set forth in each Loan Document that are not
qualified by materiality, Material Adverse Effect or the like are, in each case,
true and correct in all material respects, and (z) no Default has occurred and
is continuing, or could reasonably be expected to result from the making of the
Loans being advanced, or the consummation of any Transactions contemplated to
occur, on the Tranche 3 Borrowing Date, and (ii) all of the conditions set forth
in this Section 6.03 have been satisfied (except to the extent waived in writing
by the Administrative Agent). All documents and agreements required to be
appended to the Tranche 3 Borrowing Date Certificate, if any, shall be in form
and substance reasonably satisfactory to the Administrative Agent, shall have
been executed and delivered by the requisite parties, and shall be in full force
and effect.

 

(c)       Delivery of Notes. The Administrative Agent shall have received for
each Lender a Note evidencing such Lender’s Tranche 3 Loan duly executed and
delivered by a Responsible Officer of the Borrower.

 

(d)       Minimum Liquidity Compliance. The Administrative Agent shall have
received evidence satisfactory to it that, both immediately before and after
giving effect to the Borrowing on the Tranche 3 Borrowing Date, the Borrower is
in compliance with the covenant set forth in Section 10.01.

 

(e)       FDA Approval. The Borrower shall have obtained FDA approval of the
BIVIGAM Prior Approval Supplement, and the Administrative Agent shall have
received evidence satisfactory to it of such approval.

 

(f)        Fees, Expenses, Etc. The Administrative Agent shall have received for
its account and the account of each Lender, all fees, costs and expenses due and
payable to them pursuant to the Proposal Letter, the Fee Letter and Section
14.03.

 



4 

 

 

(g)       Material Adverse Change. No Material Adverse Change shall have
occurred since December 31, 2018.

 

G.          Schedule 1 to the Credit Agreement is hereby amended and restated in
its entirety as Exhibit A hereto.

 

SECTION 2.    ACKNOWLEDGEMENT, AGREEMENT AND CONSENT AND REPRESENTATIONS AND
WARRANTIES.

 

A.           Each Obligor confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Obligor under each Loan
Documents to which such Obligor is a party shall not be impaired and each Loan
Document to which such Obligor is a party is, and shall continue to be, in full
force and effect and is hereby confirmed and ratified in all respects.

 

B.           Each Obligor hereby acknowledges and agrees that the Guaranteed
Obligations will include all Obligations under, and as defined in, the Credit
Agreement as amended by this Amendment.

 

C.            Each Subsidiary Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Subsidiary Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Subsidiary Guarantor to any future amendments to the Credit Agreement.

 

D.             In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each Obligor represents and warrants to the
Administrative Agent and the Lenders that the following statements are true,
correct and complete:

 

(i) such Obligor has full power, authority and legal right to enter into this
Amendment and perform its obligations under this Amendment and each Loan
Document as amended hereby or thereby;

 

(ii) the transactions contemplated by this Amendment are within such Obligor’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, by all necessary holders of Equity Interests. This Amendment has
been duly executed and delivered by such Obligor and constitutes a legal, valid
and binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(iii) none of the transactions contemplated by this Amendment (1) requires any
Governmental Approval of, registration or filing with, or any other action by,
any Governmental Authority or any other Person, except for such as have been
obtained or made and are in full force and effect, (2) will violate (x) any Law,
(y) any Organic Document of any Obligor or any of its Subsidiaries or (z) any
order of any Governmental Authority,, (3) will violate or result in a default
under any Material Agreement binding upon any Obligor or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect or (4) will result in the creation or imposition of
any Lien (other than Permitted Liens) on any asset of such Obligor or any of its
Subsidiaries; and

 



5 

 

 

(iv) both immediately before and after giving effect to this Amendment, (x) the
representations and warranties set forth in this Amendment and each other Loan
Document that are qualified by materiality, Material Adverse Effect or the like
shall, in each case, be true and correct, (y) the representations and warranties
set forth in this Amendment and each other Loan Document that are not qualified
by materiality, Material Adverse Effect or the like shall, in each case, be true
and correct in all material respects and (z) no Default shall have then occurred
and be continuing, or would result from this Amendment or the transaction
contemplated hereby.

 

SECTION 3.    CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective
only upon the satisfaction of the following conditions precedent (the date of
satisfaction of such conditions being referred to as the “Amendment Effective
Date”):

 

A.           The Obligors, the Administrative Agent and the Lenders shall have
indicated their consent to this Amendment by the execution and delivery of the
signature pages hereto to the Administrative Agent.

 

B.           The Borrowing of the Delayed Draw Loan shall have occurred and all
conditions precedent thereto shall have been satisfied.

 

C.           The Lenders shall have received (i) an officer’s certificate of
each Obligor, either confirming that (x) there have been no changes to its
Organic Documents since the Delayed Draw Date, or if there have been changes to
its Organic Documents since such date, certifying as to such changes and
providing copies of its Organic Documents as in effect on the Amendment
Effective Date, and (y) (1) the representations and warranties set forth in this
Amendment and each other Loan Document (including the Credit Agreement both
immediately before and after giving effect to this Amendment) that are qualified
by materiality, Material Adverse Effect or the like are, in each case, true and
correct, (2) the representations and warranties set forth in this Amendment and
each other Loan Document (including the Credit Agreement both immediately before
and after giving effect to this Amendment) that are not qualified by
materiality, Material Adverse Effect or the like are, in each case, true and
correct in all material respects and (3) no Default has occurred and is
continuing, or would result from this Amendment or the transaction contemplated
hereby, (ii) copies of resolutions of each Obligor’s Board then in full force
and effect authorizing the execution, delivery and performance of this Amendment
certified by a Responsible Officer of such Obligor, (iii) a copy of a good
standing certificate of each Obligor dated a date reasonably close to the
Amendment Effective Date, and (iv) an incumbency certificate from each Obligor.

 

D.          The Administrative Agent shall have received (i) for the account of
each of the Lenders, a delayed draw fee in an amount equal to (x) the original
principal amount of the Tranche 3 Loan to be made on such date multiplied by (y)
1.0%, and (ii) for its account and the account of each Lender, all fees, costs
and expenses due and payable to them pursuant to the Proposal Letter, the Fee
Letter, Section 6.03 of the Credit Agreement, as amended by this Amendment, and
Section 14.03 of the Credit Agreement, including all reasonable and documented
out-of-pocket closing costs and fees and all unpaid reasonable expenses of the
Administrative Agent and the Lenders incurred in connection with this Amendment.

 



6 

 

 

E.           The Administrative Agent shall have received an executed
counterpart of the Tranche 3 Warrant, which shall be in form and substance
satisfactory to the Administrative Agent.

 

SECTION 4.    POST-CLOSING CONDITIONS. Within five (5) Business Days after the
Amendment Effective Date, the Borrower and the other Obligors shall deliver one
or more opinions addressed to the Administrative Agent and the Lenders, from
independent legal counsel to the Borrower and the other Obligors, in form and
substance reasonably acceptable to the Lenders.

 

SECTION 5.    MISCELLANEOUS

 

A.          Reference to and Effect on the Loan Documents.

 

(i)                On and after the Amendment Effective Date, each reference in
any Loan Document (other than this Amendment) to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment.

 

(ii)               Except as expressly amended by this Amendment, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments, consents and modifications set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein or
otherwise modified or consented to hereby and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document.

 

(iii)              The execution, delivery and performance of this Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Administrative Agent or any Lender under any Loan
Document or applicable Law.

 

(iv)              This Amendment shall constitute a Loan Document.

 

B.           Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.

 



7 

 

 

C.          Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

D.          Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed signature page of this Amendment
by facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof.

 

[Signature Pages Follow]

 



8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  BORROWER:       ADMA BIOLOGICS, INC.       By /s/ Brian Lenz         Name:
Brian Lenz         Title: Executive Vice President and CFO           SUBSIDIARY
GUARANTORS:       ADMA BIO CENTERS GEORGIA INC.       By /s/ Brian Lenz  
      Name: Brian Lenz         Title: Vice President and CFO           ADMA
BIOMANUFACTURING, LLC       By /s/ Brian Lenz         Name: Brian Lenz  
      Title: Vice President and CFO           ADMA PLASMA BIOLOGICS, INC.      
By /s/ Brian Lenz         Name: Brian Lenz         Title: Vice President and CFO

 



 

 

 

PERCEPTIVE CREDIT HOLDINGS II, LP, as Administrative Agent and Lender

 

By Perceptive Credit Opportunities GP, LLC, its general partner



 

 

By: /s/ Sandeep Dixit        Name: Sandeep Dixit        Title:   Chief Credit
Officer     By: /s/ Sam Chawla        Name: Sam Chawla        Title: Portfolio
Manager

 



 

 

 

Exhibit A

 

Schedule 1
to Credit Agreement

 

Commitments

 

Lender Commitment Proportionate Share Perceptive Credit Holdings II, LP
$85,000,000 100% TOTAL $85,000,000 100%

 

 

 